PER CURIAM. Appellant, Mishon Laron Wright, by his attorney, Stephen E. Morley, has filed a motion for a belated appeal. Appellant was convicted on October 8, 1998, on two counts each of aggravated robbery, terroristic act, and theft of property, and judgment was entered on October 27, 1998. However, Wright filed a motion for a new trial on October 22, 1998, prior to the entry of judgment. Although the trial court entered an order denying that motion on December 17, 1998, the order is void in light of the date of judgment.  In any event, the notice of appeal filed on January 15, 1999, made Wright’s appeal untimely. Mr. Morley admits in the instant motion that he faded to timely file the notice of appeal due to a mistake on his part. We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). Accordingly, the motion for belated appeal is granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct. Id.